Citation Nr: 1438734	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-42 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran had active service from May 1960 to June 1963. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

 In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing has been associated with the Veterans Benefits Management System (VBMS) paperless file, along with all of the other documents in the record.

The Board remanded the claims for additional development in November 2013.


FINDINGS OF FACT

1.  The February 2010 VA audiology examination shows that the Veteran was diagnosed with bilateral hearing loss and tinnitus.  

2.  A February 2014 treatment record notes the Veteran's in-service noise exposure and  finds his bilateral hearing loss was service connected.  

3.  The Veteran has offered competent and credible evidence that he experienced tinnitus since service.  

4.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to his in-service noise exposure.

5.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


